Citation Nr: 1628659	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  13-20 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC), to include as due to service-connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran had service from February 1943 to February 1946.  The Veteran died in April 2011.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The death certificate shows that the Veteran died in April 2011 as a result of emphysema due to tobacco use.  

2.  Another condition contributing to the Veteran's death, but not related to the underlying cause, was atrial fibrillation.  

3.  The fatal emphysema due to tobacco use and the contributing condition of atrial fibrillation were first manifested many years after the Veteran's separation from the service, and the preponderance of the evidence is against a finding that any of those disabilities is related to service.  

4.  At the time of the Veteran's death, an 80 percent service-connected disability rating was in effect for PTSD, rated 70 percent; a healed fracture with deformity of the left humerus, rated 20 percent; and residuals of a gunshot wound of the left arm with injury to Muscle Groups V and VI, rated 20 percent.

5.  The preponderance of the evidence is against a finding that any service-connected disability contributed significantly or materially to cause death. 

6.  The preponderance of the evidence of record shows that the Veteran's change in medication for fatal emphysema did not result in additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or due to an event not reasonably foreseeable.  

CONCLUSION OF LAW

The criteria for entitlement to DIC have not been met.  38 U.S.C.A. § 1310, 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to consideration of the merits of an appeal, the Board must ensure that VA has met the duties to notify the veteran of the information and evidence necessary to substantiate a claim and to assist in obtaining relevant evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim was satisfied by letter in June 2011.  

The Board also finds that the VA's duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the veteran of any evidence that could not be obtained.  The appellant has not referred to any unobtained, relevant, available evidence.  Furthermore, VA has obtained an adequate review of the record for the appellant's claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the record.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The appellant seeks entitlement to DIC based on a claim for service connection for the cause of the Veteran's death.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

DIC may be awarded to a Veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death.  Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Generally, there must be competent evidence of the fatal disability; competent evidence of a disease or injury in service; and competent evidence of a nexus between the in-service injury or disease and the fatal disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

For certain disabilities, such as atrial fibrillation, service connection may be presumed when a disability that constitutes cardiovascular-renal disease is shown to a degree of 10 percent or more within one year of separation from service. 38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

With respect to tobacco-related disability, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. § 1103(a) (West 2014).  However, the VA General Counsel has held that neither 38 U.S.C.A. § 1103(a) nor its implementing regulations at 38 C.F.R. § 3.300 bar a finding of secondary service connection for a disability related to use of tobacco products after service.  VAOPGCPREC 6-03 (2003), 69 Fed. Reg. 25178 (2004).

According to the VA General Counsel opinion, where secondary service connection for disability due to smoking is at issue, adjudicators must resolve (1) whether the service-connected disability caused the Veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would have occurred but for the use of tobacco products caused by the service-connected disability.  If these questions are answered in the affirmative, the secondary disability may be service connected. VAOPGCPREC 6-03 (2003), 69 Fed. Reg. 25178 (2004).

At the time of the Veteran's death, an 80 percent combined service-connected disability rating was in effect for PTSD, rated 70 percent; a healed fracture with deformity of the left humerus, rated 20 percent; and residuals of a gunshot wound of the left arm with injury to Muscle Groups V and VI, rated 20 percent.

The Veteran's fatal emphysema was first shown in the record during VA treatment in February 1998.  It was noted that he had a 40 pack year history of smoking.  However, there are no findings that the emphysema was in any way related to service or that the Veteran's tobacco use was in the result of a service-connected disability.  There is no evidence of record that show that it is at least as likely as not that emphysema was directly related to service.  Accordingly, service connection is not warranted for emphysema on a direct basis or as a result of tobacco use.  

In arriving at the decision, the Board notes that during a VA examination in February 1969, the Veteran was found to have active, moderately advanced, progressive pulmonary tuberculosis on the left.  However, there were no findings that it in any way contributed to the Veteran's death.  Moreover, there is no evidence of record showing that the Veteran's tuberculosis was in any way related to service or to the fatal emphysema.  VA chest X-rays in July 1952 and in June 1966 showed that the Veteran had had a normal healthy chest.  

The primary thrust of the appellant's contentions is that the Veteran's death was the result of a change in medication during VA treatment of emphysema shortly before his death.  The appellant maintains that the change in medication was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or due to an event not reasonably foreseeable.  Therefore, the appellant maintains that she is entitled to DIC pursuant to 38 U.S.C.A. § 1151 (West 2014).

VA compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if that additional disability were service-connected. A disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).  

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after that care or treatment.  38 C.F.R. § 3.361 (2015).  

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361 (2015).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361 (2015).   

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361 (2015).  

Because a treating physician, expert, or other health care provider actually foresaw certain risks does not mean that a reasonable health care provider with primary care for the patient would have disclosed the risks.  The standard is not actual foreseeability or possible foreseeability, but how a reasonable health care provider would behave if asked to perform a certain procedure on a patient with the same characteristics as the Veteran.  Schertz v. Shinseki, 26 Vet. App. 362 (2013).

During VA outpatient treatment by the VA Palo Alto Health Care System on March 21, 2011, the treating physician stopped the Veteran's Combivent, which he had been taking for COPD and replaced it with Spiriva (tiotropium bromide) and albuterol inhaler.  The Veteran was to continue taking previously prescribed medications for COPD, to include Formoteral Fumerate, Mometasone Furoate inhaler, and Montelukast, and Guaifenesin for cough.  

Although the appellant contends that the change in the Veteran's medication contributed to his death, no competent evidence has been received or identified to support that contention.  There is no evidence of any additional fatal disability as a result of that treatment, nor is there any evidence that the March 2011 VA physician performed in a manner other than that which would be exhibited by a reasonable health care provider under similar circumstances.  Nevertheless, VA forwarded the case for review to a pulmonary specialist at the Hines VA Medical Center in Chicago, Illinois.  

After reviewing the record, the VA pulmonary specialist opined that it was less likely than not that any treatment by VA had caused, contributed, or hastened the Veteran's death by creating an additional disability that was due to (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing care; or (2) an event not reasonable foreseeable.  Specifically, the VA pulmonary specialist opined that it was less likely than not that the change in the Veteran's inhalation prescriptions had caused, contributed, or hastened the Veteran's death shortly after discharge from the VA Palo Alto Health Care System.  

The VA pulmonary specialist noted that when treated through the VA Palo Alto Health Care System, the Veteran was 84 years old.  He had not been interested in surgery for his pulmonary problems, and it was felt, medically, that the risk probably outweighed the benefit.  It was further noted that the Veteran had been switched from Combivent to tiotropium dry powder inhaler anticholinergic therapy which promoted bronchodilation and was one of the mainstays of treatment for symptomatic COPD.  Ipratropium, one of the agents in Combivent along with albuterol, was a short-acting anticholinergic agent.  Tiotropium was noted to be a selective, long-acting anticholinergic agent.  

The VA pulmonary specialist noted the theoretical advantage of the newly prescribed tiotropium over ipratropium.  The pulmonary specialist also noted that tiotropium may permit a more convenient dosing schedule.  Tiotropium was a once-a-day medication, while Combivent had required four doses per day.  The VA pulmonary specialist reported that in clinical studies, there was some evidence that tiotropium was superior to ipratropium in producing greater bronchodilation and lessened the requirement of rescue beta agonist use.  The pulmonary specialist further reported that there were no studies demonstrating that tiotropium was inferior to ipratropium in physiologic effect or symptom management.  

The VA pulmonary specialist stated that the safety of tiotropium had been demonstrated in a large, randomized, controlled trial, the Tiotropium Safety and Performance in Respimat (TIOSPIR).  Finally, it was noted that there had been no evidence demonstrating that tiotropium was associated with increased mortality when compared to ipratropium.  The VA pulmonary specialist then cited six references used in reaching that opinion.  

The Board finds that the opinion of the VA pulmonary specialist, supported by research cited in the opinion, is the most persuasive evidence in this case as it was prepared by a medical specialist.  Furthermore, the appellant has not submitted any competent evidence to support the claim by showing that a cause of death was related to service, that any service-connected disability caused or contributed to death, or that the death was caused or contributed to by additional qualifying disability under 38 U.S.C.A. § 1151.

In light of the foregoing discussion, the Board finds that the preponderance of the evidence is against a finding that the Veteran's death was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment.  In addition the preponderance of the evidence is against a finding that his death was the result of an event not reasonably foreseeable.  Accordingly, the appellant does not meet the criteria for DIC pursuant to 38 U.S.C.A. § 1151.  To that extent, the appeal is also denied.  

In arriving at the foregoing decisions, the Board notes that the only reports of a nexus between the Veteran's death and his VA treatment come from the appellant.   As a lay person, she is only qualified to report on matters which are capable of lay observation such as the observable symptoms.  She is not qualified to provided opinions which require medical expertise, such as the cause-and-effect of any change in medication for the Veteran's emphysema.  38 C.F.R. § 3.159(a).  Therefore, her opinion, without more, cannot be considered competent evidence of service connection.  38 C.F.R. § 3.159(a) (2015).  Therefore, it is not probative of the claim at issue.

The Board finds that the preponderance of the evidence is against the appellant's claim for DIC, to include as due to service connection for the cause of the Veteran's death and under 38 U.S.C.A. § 1151.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

Entitlement to DIC, to include due to entitlement to service connection for the cause of the Veteran's death, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


